DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 7/28/2021, with respect to the rejection(s) of claim(s) 8 under Kagami et al. (2016/0020019) and Samuelsson et al. (2016/0204618) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nishimura et al. (2019/0326049) and Bhat et al. (2012/0025942).

Claim Rejections - 35 USC § 112
The amendments to claims 1 and 8 overcome the previous 112(b) rejections. Therefore, the rejections under 35 USC 112 found in the previous Office Action have been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 15, 17 and 20 are rejected under 35 USC 102(a)(1) as anticipated by the US Patent by Yamashita et al. (7,551,053).
Regarding claim 1, Yamashita teaches in Figure 4, a coil unit for inductively charging a vehicle (**see note below), comprising: 
a housing (casing surrounding 101+104+151+152); 
a coil (104 + 151 + 152) that is arranged at least partially in the housing, wherein the coil comprises a plurality of windings of an at least one electrical line, wherein the electrical line has two ends (151 + 152), and both ends of the electrical line are led out of the housing for connecting to an electronic unit (181), wherein the ends of the electrical line are led out of the housing at an angle between 45° and 135° (as shown in figure A below).
It’s noted the recitation “for inductively charging a vehicle” appears in the preamble. As explained in MPEP Section 2111.02, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Accordingly, the recitation “for inductively charging a vehicle” is not considered limiting.  Furthermore, the prior art teaches a structure (inductor) which is capable of performing the intended use (used within the electronics of a vehicle charger) as recited in the preamble and thus, meets the claim.

    PNG
    media_image1.png
    753
    777
    media_image1.png
    Greyscale

Fig. A


Regarding claim 8, Yamashita teaches in Figure 4, a coil unit for inductively charging a vehicle (**see note below), comprising: 
a housing (encasing surrounding 121 + 104 + 151+152); 
a coil (104+151+152) that is arranged at least partially in the housing, wherein the coil comprises a plurality of windings of an at least one electrical line (conductive element 152 + 104 + 151), wherein the electrical line has two ends (152 and 151), and both ends of the electrical line are led out of the housing for connecting to an electronic unit (181), wherein the coil unit comprises a ferrite component (110 – ferrite core as explained in col. 11, line 9) which is arranged at least partially in the housing, the ferrite component has a recess (131 – see Figure 1), and one of the ends of the electrical line (151) is led through the recess (131) of the ferrite component out of the housing (as shown in Figure 4 and Figure A above).
It’s noted the recitation “for inductively charging a vehicle” appears in the preamble. As explained in MPEP Section 2111.02, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Accordingly, the recitation “for inductively charging a vehicle” is not considered limiting.  Furthermore, the prior art teaches a structure (inductor) which is capable of performing the intended use (used within the electronics of a vehicle charger) as recited in the preamble and thus, meets the claim.

	Regarding claim 15, Yamashita shows in Figure 4, a coil unit as recited in claim 1, and the electronic unit (181).

Regarding claim 17, Yamashita shows the other one of the ends (152) of the electrical line is not led through the recess (131) of the ferrite component out of the housing (end 152 is not lead through recess 131, but rather through a different and independent recess (132).

Regarding claim 20, Yamashita shows in Figure 4, both ends (151 and 152) are led out of the housing to an exterior (region surrounding terminals 182) common with the electronic unit (181).  Both the coil unit and the electronic unit (181) share the same “exterior” surroundings.

    PNG
    media_image2.png
    577
    806
    media_image2.png
    Greyscale

Figure B


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (7,551,053) as applied to claim 1 above, in view of Yanagida et al. (2014/0029233).
Claims 3-4: Yamashita discloses the limitations of claim 1 as recited above. 
Yamashita does not explicitly teach a braided shield is arranged around the electrical line that is led out of the housing; the housing comprises an outer side of metal, the braided shield is connected to the outer side.  
Yanagida teaches a braided shield (140) is arranged around an electrical line (62) that is led out of a coil housing (Par.43) (Fig.4); the braided shield (140) is connected to the outer side of a metal housing (120) (Par.40 and 43) (Fig.4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Yanagida in the device of Yamashita to have had confined the electromagnetic field leaking from the coil unit (Par.59).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (7,551,053) and Yanagida et al. (2014/0029233) as applied to claim 3 above, and further in view of Woody et al. (5,703,462).
Claims 5-6: Yamashita and Yanagida teach the limitations of claim 3 as disclosed above. Yamashita teaches the coil unit comprises a ferrite component (110 – ferrite core as explained in col. 11, line 9).
The combination of Yamashita and Yanagida does not explicitly teach the braided shield is connected to the outer side or to the ferrite component by way of a flange.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Woody in the combination to have had the expected result of securing an electrical line shield to the coil housing (Col.3, Lines 39-44).
Claim 7: Yamashita and Yanagida teach the limitations of claim 3 as disclosed above. The combination of Yamashita and Yanagida does not explicitly teach one or a plurality of signal lines are arranged inside the braided shield.  
Woody teaches one or more signal lines (35) are arranged inside a braided shield (29) (Col.3, Lines 34-36) (Fig.4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Woody in the combination of Yamashita and Yanagida to have had allowed communication signals to/from control electronics in the charging system (Col.3, Lines 34-36).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 11, 15, 17-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (2019/0326049) and Bhat et al. (2012/0025942).
Claims 1 and 21: Nishimura teaches a coil unit (1) for inductively charging a vehicle (Par.33) (Fig.2), comprising: a housing (2) (Par.36) (Fig.1); a coil (C) that is arranged at least partially in the housing (2), wherein the coil (C) comprises a plurality of windings of an electrical line (7) (Par.41) (Fig.2), wherein the electrical line (7) has two ends (7a and 7b) (Par.60), and both ends (7a and 7b) of the electrical line (7) are led out of the housing (2) (Fig.1); wherein the ends of the electrical line are led out of the housing at an angle between 45° and 135° (Fig.2); (the angle is with respect to: a first axis that extends along a respective coil winding of the plurality of coil windings in a region before the electrical line (7) is led out of the housing (2), and a second axis that extends essentially along the respective coil winding after a first bend and being led out of the housing (2) as illustrated in Figure B. below):  

    PNG
    media_image3.png
    686
    460
    media_image3.png
    Greyscale


Nishimura does not explicitly teach both ends of the electrical line are led out of the housing for connecting to an electronic unit.
Bhat discloses a coil unit (212) for charging a vehicle (100) (Fig.11) comprising: both ends of an electrical line are led out of a housing for connecting to an electronic unit (202) (Par.55) (Fig.11). 

Claim 8: Nishimura teaches a coil unit (1) for inductively charging a vehicle (Pars.33-35) (Fig.2), comprising: a housing (2) (Par.36) (Fig.1); a coil (C) that is arranged at least partially in the housing (2), wherein the coil (C) comprises a plurality of windings of an electrical line (7) (Par.41) (Fig.2), wherein the electrical line (7) has two ends (7a and 7b) (Par.60), wherein the coil unit (1) comprises a ferrite component (8) which is arranged at least partially in the housing (2) (Par.40) (Fig.2), the ferrite component (8) has a recess (8b), and one of the ends (7b) of the electrical line (7) is led through the recess (8b) of the ferrite component (8) out of the housing (2) (Pars.60-61) (Fig.6).  
Nishimura does not explicitly teach both ends of the electrical line are led out of the housing for connecting to an electronic unit.
Bhat discloses a coil unit (212) for charging a vehicle (100) (Fig.11) comprising: both ends of an electrical line are led out of a housing for connecting to an electronic unit (202) (Par.55) (Fig.11). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Bhat in the system of Nishimura to have had electrically connected the power transmitting coil to a power source in order to 
Claim 11: Nishimura and Bhat disclose the limitations of claim 1 as recited above. Nishimura does not explicitly teach comprising: a plug for connecting to a socket of the electronic unit, wherein both ends of the electrical line are connected to the plug.  
Baht teaches a plug (214) for connecting to a socket (103) of an electronic unit (202), wherein both ends of an electrical line of a coil (212) are connected to the plug (214) (Par.55) (Fig.11).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Baht in the system of Nishimura to have had allowed the coil to communicate with a voltage source to generate a magnetic field (Par.55) to facilitate contactless energy transfer between the energy source and a storage module of the vehicle (Par.54).
Claim 15: Nishimura and Ichikawa disclose the limitations of claim 1 as recited above. Nishimura discloses a system for inductively charging a vehicle (Par.33), comprising: a coil unit (1) as claimed in claim 1 (Par.33) (Fig1).
Nishimura does not explicitly teach an electronic unit.  
Bhat discloses a system for inductively charging a vehicle (100) (Fig.11) comprising: a coil unit (212) and an electronic unit (202) (Par.55) (Fig.11). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Bhat in the system of Nishimura to have had electrically connected the power transmitting coil to a power source in order to 
Claim 17: Nishimura and Bhat disclose the limitations of claim 8 as recited above. Nishimura teaches the other one (7a) of the ends of the electrical line (7) is not led through the recess (8b) of the ferrite component (8) out of the housing (2) (Fig.6).  
Claim 18: Nishimura and Bhat disclose the limitations of claim 8 as recited above. Nishimura teaches the two ends (7a and 7b) of the electrical line (7) comprise an inner end and an outer end, the inner end disposed radially inward from the outer end toward the center of the coil (C) (Fig.2).

    PNG
    media_image4.png
    714
    484
    media_image4.png
    Greyscale

Claim 20: Nishimura and Bhat disclose the limitations of claim 1 as recited above. Nishimura discloses both ends (7a and 7b) of the electrical line (7) are led out of the housing (2) to an exterior (Fig.1). 
Nishimura does not explicitly teach the exterior is common with the electronic unit.  
Ichikawa discloses a coil unit (50) for charging a vehicle (10) (Fig.6) comprising: both ends of an electrical line are led out of a housing to an exterior in common with an electronic unit (64) (Par.121) (Figs.6-7). 
Bhat discloses a coil unit (212) for charging a vehicle (100) (Fig.11) comprising: both ends of an electrical line are led out of a housing to an exterior in common with an electronic unit (202) (Par.55) (Fig.11). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Bhat in the system of Nishimura to have had electrically connected the power transmitting coil to an external power source in order to facilitate contactless energy transfer as result of a current flow through the power transmitting coil (Pars.54-55).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (2019/0326049) and Bhat et al. (2012/0025942) as applied to claim 1 above, and further in view of Takemura (JP2016085823).
Claim 2: Nishimura and Bhat disclose the limitations of claim 1 as recited above. Nishimura does not explicitly teach the electrical line comprises an HF braid.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Takemura in the system of Nishimura to have had an electrical line not easily broken by bending even if it is wound into a coil shape (Par.9).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (2019/0326049) and Bhat et al. (2012/0025942) as applied to claim 1 above, and further in view of Yanagida et al. (2014/0029233).
Claims 3-4: Nishimura and Bhat disclose the limitations of claim 1 as recited above. Nishimura teaches the housing (2) comprises an outer side (4) of metal (Par.37) (Fig.1).
 Nishimura does not explicitly teach a braided shield is arranged around the electrical line that is led out of the housing; the braided shield is connected to the outer side.  
Yanagida teaches a braided shield (140) is arranged around an electrical line (62) that is led out of a coil housing (Par.43) (Fig.4); the braided shield (140) is connected to the outer side of a metal housing (120) (Par.40 and 43) (Fig.4).
.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (2019/0326049), Bhat et al. (2012/0025942) and Yanagida et al. (2014/0029233) as applied to claim 3 above, and further in view of Woody et al. (5,703,462).
Claims 5-6: Nishimura, Bhat and Yanagida teach the limitations of claim 3 as disclosed above. Nishimura teaches the coil unit (1) comprises a ferrite component (8) that is arranged at least partially in the housing (2) (Par.40) (Fig.2).
The combination of Nishimura and Yanagida does not explicitly teach the braided shield is connected to the outer side or to the ferrite component by way of a flange.  
Woody teaches a braided shield (29) is connected to a coil component (25) by way of a flange (28) (Col.4, Lines 11-16) (Fig.4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Woody in the combination to have had the expected result of securing an electrical line shield to the coil housing (Col.3, Lines 39-44).
Claim 7: Nishimura, Bhat and Yanagida teach the limitations of claim 3 as disclosed above. The combination of Nishimura and Yanagida does not explicitly teach one or a plurality of signal lines are arranged inside the braided shield.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Woody in the combination of Nishimura and Yanagida to have had allowed communication signals to/from control electronics in the charging system (Col.3, Lines 34-36).

Claims 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (2019/0326049) and Bhat et al. (2012/0025942) as applied to claim 11 above, and further in view of Weiss et al. (2005/0094328).
Claim 12: Nishimura and Bhat teach the limitations of claim 11 as disclosed above. The combination of Nishimura and Bhat does not explicitly teach a strain relief that is connected to the plug and the coil unit.  
Weiss teaches a plug comprising a strain relief (31) (Par.22) (Fig.4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Weiss in the combination to have had provided strain relief to the plug (Par.22) to prevent the cable from breaking.
Claim 13: Nishimura and Bhat teach the limitations of claim 11 as disclosed above. The combination of Nishimura and Bhat does not explicitly teach the plug comprises a mechanism for electrical disconnection in an event of a separation of the plug-in connection.  
Weiss teaches a plug comprising a mechanism for electrical disconnection in an event of a separation of the plug-in connection (25, 27) (Par.25) (Fig.4).

Claims 19 and 22: Nishimura and Bhat teach the limitations of claim 11 as disclosed above. The combination of Nishimura and Bhat does not explicitly teach the plug comprises a plurality of non-conductive recesses to engage a plurality of complementary pieces of the socket; at least one of the plurality of recesses is arranged radially outside a plug-in contact of the electrical line.
Weiss discloses a plug comprising a plurality of non-conductive recesses to engage a plurality of complementary pieces of a socket (Fig.2); at least one of the plurality of recesses is arranged radially outside a plug-in contact of the electrical line:


    PNG
    media_image5.png
    504
    173
    media_image5.png
    Greyscale

. 

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Paynter et al. (2015/0118898) discloses a plug configured such that, when in a plugged-in state, it has air and leakage gaps between 0.05 and 0.15mm in order to allow for a soft connection that eliminates danger associated with components slamming together (Par.37), fails to teach alone or in combination:
“a plug configured such that, when in a plugged-in state, it has air and leakage gaps of  >= 15mm”, as disclosed in claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ichikawa et al. (2016/0114687) discloses a coil unit (50) for charging a vehicle (10) (Fig.6) comprising: both ends of an electrical line are led out of a housing for connecting to an electronic unit (64) (Par.121) (Figs.6-7). 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859